Citation Nr: 1206651	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  04-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic right eye optic neuritis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In December 2004 the Veteran testified at a video hearing before the undersigned. 

In December 2006, the Board issued a decision denying entitlement to service connection for chronic right eye optic neuritis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2008 Joint Motion for Court Remand (Joint Motion), the Court vacated the December 2006 decision and remanded the appeal to the Board. 

The Board again remanded the Veteran's appeal for additional development in August 2008 and July 2009. 

The Board notes that for a period of time prior to March 14, 2011 the Veteran was represented by an attorney with regard to his appeal.  In February 2011, the attorney informed VA and the Veteran that he was going to withdraw from representing the Veteran.  In a March 14, 2011 letter to VA, and copied to the Veteran, the attorney formally withdrew from representing the Veteran.  

In a July 2011 letter the RO informed the Veteran that his appeal was being returned to the Board for review.  This letter informed the Veteran that if he had any questions about the time limit for appointing or changing a representative he should see 38 C.F.R. § 20.1304.  The record indicates that the Veteran has not appointed a new representative; the Veteran represents himself in this matter.




FINDING OF FACT

The Veteran's chronic right eye optic neuritis first developed many years after discharge from service and is unrelated to an in-service right eye injury or to any other incidence of service. 


CONCLUSION OF LAW

The criteria for service connection for chronic right eye optic neuritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In October 2002, prior to the rating decision that denied the Veteran's claim, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO again sent the Veteran VCAA notice in November 2009 and this letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has been provided VA medical examinations and VA medical opinions have been obtained.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records and was informed that those records are unavailable.  The RO informed the Veteran of the unavailability of his SSA records by a November 2009 letter.  The Veteran provided testimony at a hearing in December 2004.  The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the RO attempted to provide the Veteran an examination by a neuro-ophthalmologist in August 2010.  The Veteran refused to attend the examination.  Specifically, a May 2010 report of contact noted that the Veteran refused to attend the scheduled examination stating that it was a waste of time.  A letter confirming the Veteran's refusal to attend the examination was mailed to him on May 14, 2010.  Thereafter, the neuro-ophthalmologist provided his opinion based on only a review of the Veteran's claims file.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his current right eye disability is due to service.  At his December 2004 hearing the Veteran testified that he injured his right eye during active service.  He believed that his chronic right eye disorder must be related to his inservice right eye injury as he had sustained no other right eye trauma. 

On a June 1957 Naval Reserve physical examination, the Veteran reported having eye trouble associated with muscle weakness.  Examination revealed no eye or vision abnormalities.  At his June 1958 physical examination for service entrance, the Veteran reported having experienced eye strain and headaches associated with a 1956 head injury and eye trouble requiring glasses.  Examination revealed the Veteran to have corrected 20/20 visual acuity. 

A July 1958 neuropsychiatric evaluation indicates that the Veteran exhibited habitual convergent strabism with resulting prominent one eye vision.  The Veteran was diagnosed with a passive-aggressive reaction with immaturity habit reaction and tendencies towards pseudosomatization reactions.  An August 1958 naval hospital summary states that the Veteran complained of acute right eye pain and photophobia of one day's duration.  A foreign body had entered the right eye while using a metal grinder.  The foreign body was removed from the right eye that same day.  On examination, the Veteran exhibited a central corneal ulcer with surrounding rust ring and edema.  The Veteran was diagnosed with a retained right eye corneal foreign body.  Upon discharge from the hospital, the Veteran was found to be essentially asymptomatic and to exhibit 20/30 (atropinized) visual acuity.  A November 1958 treatment record states that the Veteran complained of difficulty reading for prolonged periods of time.  Treating naval medical personnel observed that the Veteran exhibited bilateral conjunctivitis and intermittent right eye strabismus.  A March 1959 treatment record states that the Veteran reported experiencing internal alternating intermittent strabismus since birth.  The Veteran's eyes were noted to be in good alignment cosmetically and surgery was not indicated. 

A July 1959 naval eye clinic evaluation states that the Veteran had had an alternating esotropia since the age of five.  The Veteran believed that he had experienced "eye symptoms caused by the tropia" after he "received a superficial foreign body in the left eye."  At his June 1960 physical examination for service separation, the Veteran was found to exhibit no eye or vision abnormalities. 

A May 1991 neuro-ophthalmologic evaluation notes that the Veteran complained of impaired left eye vision.  Contemporaneous magnetic resonance imaging studies of the left eye were noted to be consistent with presumed left eye optic neuritis. 

Private medical records dated between May 1991 and May 1995 reflect ongoing treatment of the Veteran's optic neuritis.  A November 1994 treatment record indicates that the Veteran reported that over the last month he had lost his right eye vision in a similar manner as he had in his left eye in 1991.  A May 1995 treatment record states indicates bilateral optic atrophy of unknown etiology. 

A January 2006 VA examination noted the Veteran's inservice history of a metallic foreign body in the right eye and an associated central corneal ulcer.  The impression was bilateral optic atrophy and status post bilateral optic neuritis of unknown etiology.  The examiner referred the Veteran for a neuro-ophthalmologic evaluation. 

In February 2006 the Veteran's records were reviewed by a neuro-ophthalmologist.  After an examination of the Veteran, this physician opined that the Veteran's bilateral optic neuropathy, which occurred many decades after service, has no relationship to the superficial corneal injury sustained while in the Navy.  The examiner stated that the patient's remote superficial ocular injury would have had no bearing on the patient's ultimate development of an optic neuropathy. 

As noted above, in 2010 the Veteran refused to report for a scheduled VA examination by a neruo-ophthalmologist.  This physician reviewed the Veteran's records in July 2010 and provided several opinions regarding the Veteran's current eye disability.  He noted the Veteran's childhood history of alternative esotropia and he stated that childhood alternating esotropia is not a risk factor for developing optic neuritis.  He opined that the inservice corneal injury did not cause the Veteran to develop optic neuritis.  He noted that there is no predisposition to optic neuritis from corneal metal foreign bodies.  He stated that the absence of treatment between the Veteran's discharge in 1960 and 1991 has no bearing on the inservice issues or the corneal metal foreign bodies.  The neuro-ophthalmologist noted that the optic nerve issues began in the left eye in 1991 and in the right eye in 1994, and that the optic nerve issues have no relationship to the metallic foreign bodies in the right eye while in service.  The physician noted that prior to 1991 the Veteran's visual acuity was 20/20 in both eyes.  In May 1991 the Veteran was found to have 20/20 vision in the right eye and 9/200 vision in the left eye, with a pale left optic nerve.  He opined that the finding was not a result of metal fragments in the right eye while in service.  The neruo-ophthalmologist then repeated that the Veteran's current right eye problems of optic never pallor is unrelated to metallic foreign bodies in the right eye while in service.  

In February 2011 the neuro-ophthalmologist stated that the right eye optic neuritis was diagnosed in 1994 and opined that such is not likely caused or aggravated by the Veteran's military service which ended in 1960.  The physician found no correlation between the military service and the optic neuritis which occurred in the 1990's.  

The Board notes that although the July 2010 neuro-ophthalmologist's opinion may not be in the precise format requested by the July 2009 remand, the Board finds that there has been substantial compliance with the July 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  The intent of the July 2009 remand was to obtain a specialist medical opinion regarding whether the Veteran's current right eye optic neuritis is related to service and a rationale for the opinion.  The records clearly show that the neruo-ophthalmologist examined the Veteran's records, came to the conclusion that the Veteran's current eye disability is unrelated to service, and provided rationale for his opinion.  The neruo-ophthalmologist noted that there is no correlation between foreign bodies in the eye and the development of optic nerve pallor.

The Veteran's claim has been remanded several times as a result of difficulties in developing the Veteran's claim.  As noted above, the Veteran has not provided full assistance in the development of his claim.  However, the fact remains that the Veteran did not develop right eye optic neuritis until more than 30 years after discharge from service and the record contains no medical evidence supporting the Veteran's claim that his current right eye disability is related to his inservice right eye injury, or to any of the other inservice eye complaints.  To the contrary there are medical opinions against the Veteran's claim.  The Veteran was examined in February 2006 by a neruo-ophthalmologist who opined that the bilateral optic neuropathy has no relationship to the superficial corneal injury sustained while in the Navy.  His rationale was that a remote superficial ocular injury would have no bearing on the development of an optic neuropathy.  Furthermore, the July 2010 neuro-ophthalmologist similarly opined that the inservice corneal injury did not cause the Veteran to develop optic neuritis.  His rational was that there is no predisposition to optic neuritis from corneal metal foreign bodies.  He further opined that the current right eye optic neuritis is unrelated to the Veteran's service in general.  The Board finds that the most probative evidence clearly indicates that the Veteran's current right eye optic neuritis is unrelated to the Veteran's military service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for chronic right eye optic neuritis is not warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for chronic right eye optic neuritis is denied. 

  

____________________________________________
W. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


